Citation Nr: 1227403	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 05-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period beginning on May 30, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to October 1979. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective May 30, 2003, the date of a petition to reopen a claim of service connection for PTSD. The Veteran appealed the assigned rating.

In February 2010, the Board granted entitlement to a 70 percent disability rating, effective May 30, 2003. In a February 2010 rating decision, the RO effectuated the Board's decision. 

The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2010 order, the Court vacated, in part, and remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand, which directed the Board to consider a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). The portion of the Board's February 2010 decision which granted an increased evaluation of 70 percent remained in effect.

In December 2010, the Board remanded the claim to the RO/Appeals Management Center (AMC) for further development and consideration of the TDIU claim. 

In a March 2012 rating decision, the AMC granted TDIU effective on July 15, 2010, the date VA received a notice of disagreement with the February 2010 rating decision. In the notice of disagreement, the Veteran asserted that she was totally disabled and was unable to function in school or work. The March 2012 action constituted a full grant of the benefit sought, and the claim for TDIU is no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

As a higher evaluation is available for the service-connected PTSD, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher evaluation for service-connected PTSD, as reflected on the title page, remains viable on appeal. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

With resolution of the doubt in the Veteran's favor, for the entire period on appeal beginning on May 30, 2003, PTSD has been manifested by total occupational and social impairment, due to such symptoms as persistent danger of hurting self or others and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).


CONCLUSION OF LAW

Beginning May 30, 2003, the criteria for entitlement to a 100 percent disability evaluation for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in June 2003 and March 2006, which informed the Veteran of all of the required elements for service connection. The March 2006 letter also informed the Veteran of how VA determines disability ratings and assigns effective dates. Dingess, 19 Vet.App. at 486. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, private treatment records, and Social Security Administration (SSA) records. Additionally, the Veteran was provided with VA examinations in August 2002, May 2005, September 2005, and February 2011.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim. All evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Sufficient evidence is of record to grant the Veteran's claim for an increased rating in excess of 50 percent for PTSD. Therefore, no further notice or development is needed with respect to this matter.

Merits of the Claim

As noted, in July 2010 this matter was remanded by the Court for consideration of its ruling in Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)). It follows that because a claim for a total rating involves consideration of the individual components of a combined evaluation, the adjudicator should evaluate each such individual raring. 

From this perspective, the Board has again evaluated all of the evidence of record with a view towards determining whether a higher rating for the service-connected disorder for any period, including by stages, could be assigned. Francisco v. Brown, 7 Vet. App. 55 (1994)(holding that where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern); see also Fenderson v. West, 12 Vet. App. 119   (1999) ("staged" ratings appropriately considered when evaluating new claim for rating increase), Hart v. Mansfield, 21 Vet. App. 505 (2007)(Fenderson rule applied to original rating claims). 

On this review, the Board has noted the widely varying severity of the Veteran's psychiatric symptoms. The Board has concluded that while the Veteran's symptoms clearly meet the criteria for a 70 percent evaluation, she has also demonstrated numerous psychiatric behaviors that, with the benefit of the doubt in her favor, support a 100 percent rating effective the date of her claim - May 23, 2003. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet.App 49, 55-57 (1990).

The Veteran contends that her PTSD is more severe than contemplated by the assigned 70 percent rating. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted in part on this basis - a 100 percent evaluation will be assigned. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF score of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations; or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation);or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

During an August 2002 VA PTSD examination, the Veteran reported that she experienced flashbacks of her sexual assault during service. She had daily nightmares, hypervigilance, anxiety, depression, and periodic suicidal thoughts. Mental status examination revealed regular speech with appropriate affect and intact memory. She denied hallucinations or delusions. A GAF score of 70 was assigned.

However, shortly after the assignment of the 70 percent GAF score, records show that the Veteran was hospitalized for five days in February 2003 after exhibiting suicidal ideation with a plan. The discharge report reflects that she was hospitalized after stating that she would drive her truck into a tree. The Veteran also had a history of self-mutilation, previous hospitalizations for PTSD, nightmares five to seven times per week, and six to seven flashbacks per week. She was assigned a GAF score of 25 during the hospitalization and a score of 55 at discharge.

Her self-reports, and the medical and factual evidence of record after February 2003 do not indicate any sustained period of improvement. During regular VA PTSD treatment from December 2003 to April 2005, the Veteran indicated she had difficulty at work and with her interpersonal relationships with friends and family. She continued to report self-mutilation, suicidal ideation, and sleep deprivation due to nightmares, flashbacks, depression, and "overwhelming stress." A July 2004 note indicated that the Veteran lost her job because she was experiencing flashbacks. 

The Veteran was hospitalized again in January 2005. She reported depression and suicidal thoughts to a friend who subsequently took the Veteran for emergency treatment. On mental status examination, the examiner found the Veteran alert with normal speech. She denied any hallucinations and was found to have an intact memory. During the hospitalization, she did not show any signs of suicidal or homicidal ideation. After recommending a medication adjustment, the physician discharged the Veteran in stable condition with instructions to avoid alcohol or illicit drug use. Her assigned GAF score was between 35 and 50.

A February 2005 VA treatment note indicated that she attempted suicide three times in the previous seven years. She also reported that her PTSD was affecting her ability to perform at work and in school. She reported feeling overwhelmed, feelings of failure, and tremendous stress. The records also note that she had difficulty engaging in personal relationships with men.

The Veteran's GAF scores ranged from 35 during a January 2005 hospital admission to 60 in a May 2005 VA treatment note.

Treatment records from Upstate Psychiatry, P.A., dated from April 2005 to July 2010, documented the Veteran's complaints of difficulty sleeping, flashbacks, nightmares, and suicidal ideation.

Private treatment records from Joanna Davis, MSW, LISW-CP, dated between May 2004 and September 2005, demonstrated the Veteran's suicidal ideations and suicide attempts. The records showed the Veteran suffered from memory impairment, flashbacks, and near-continuous depression. She continued to engage in self-mutilation, reported an inability to establish relationships with men, and had difficulty adapting at work. She indicated that her employer had not hired her as a permanent employee due to absenteeism and low productivity.

A May 2005 VA treatment note indicated that the Veteran sought treatment for depression and suicidal thoughts after discontinuing her prescribed medication. She refused hospitalization. Mental status examination revealed the Veteran was alert and attentive. She was casually dressed and groomed. Her affect was constricted and her speech and thoughts were slowed. Her insight and judgment were impaired. She indicated that she was tired because she worked the night before from 9 p.m. until 5 a.m. No active hallucinations or delusions were reported. She denied active suicidal or homicidal thoughts. A GAF score of 47 was assigned.

During another May 2005 VA treatment, the Veteran reported that she was a self mutilator and she felt better after cutting herself. She indicated that she was able to work. Her speech was a normal rate and rhythm, her thoughts were goal-directed without delusions or psychotic content, her affect was appropriate, and her mood was mildly blunted. A GAF score of 60 was assigned.

In a subsequent May 2005 VA treatment note, the Veteran reported she no longer felt depressed and attributed her earlier depression to hormonal fluctuations or her medication. However, there is no medical support for her self-assessment of the source of depression, and she nonetheless indicated that she was sleeping poorly. She stated that she felt like she was "on speed" and she only slept for 3 1/2 hours the previous day. Mental status examination revealed unremarkable speech, goal-directed and sequential thoughts, no active hallucinations or delusions, fair judgment and insight, and full range affective expression. She denied active suicidal or homicidal thinking. A GAF score of 60 was assigned.

A May 2005 VA PTSD examination revealed the Veteran had flashbacks, nightmares, insomnia, anxiety, and depression. She reported she had a good relationship with her two children and she was able to regularly complete activities of daily living. The examiner noted the Veteran was laid off from her last job due to excessive absences; however, she was able to find other employment. Mental status examination revealed normal speech, eye contact, and memory. The examiner noted the Veteran was in an angry mood during the evaluation. She estimated that the Veteran's level of disability was moderate in both social and occupational functioning. A GAF score of 60 was assigned.

A June 2005 VA treatment note indicated that the Veteran complained of an inability to eat over the previous 1 1/2 to 2 weeks. She stated, "I tell myself I don't need to eat, I don't deserve to eat, and I am fat." She reported weighing herself constantly. There was a documented clinical weight loss of seven pounds since January 2005. 

In a July 2005 VA treatment note, the Veteran reported she was stressed because she began to date a man at work. She related that she normally backed away from relationships once they began because of her fear of relationships with men and her history of making poor choices. She indicated that she cut herself in the previous two weeks and she felt guilty. She acknowledged a support system with her brother and sister, friends, members of a women's support group, and her adult children. 

During a September 2005 VA mental health group therapy session, the Veteran reported she worked 60 hours per week and went to school.

Another September 2005 VA treatment note documented the Veteran's complaints of difficulty with school. She indicated that she was upset and disappointed in herself because she was unable to comprehend chemistry.

A September 2005 VA PTSD examination report noted that the Veteran was emotional and upset because she had a male examiner. The examiner indicated that the Veteran's request for a female examiner was unable to be accommodated due to a lack of available female examiners. The examiner accommodated the Veteran's request to leave the door open during the examination.

During the examination, the Veteran reported symptoms of insomnia, nightmares, and anxiety. Mental status examination revealed normal orientation, blunted affect, and an intact memory. The Veteran was tearful and notably restless throughout the examination, but the examiner observed no tics or odd motor behaviors. The examiner opined that the Veteran's symptoms were worse than during the May 2005 VA PTSD examination. Nevertheless, he opined that her symptoms were moderate and assigned a GAF score of 50. 

October 2005 VA treatment notes revealed that the Veteran relapsed after years of sobriety and she began drinking after the September 2005 VA examination. She indicated that the examiner's wedding ring triggered intrusive thoughts of her in-service sexual assault. A VA social worker noted the Veteran was tearful and upset when she presented for therapy. The Veteran had recently dropped her chemistry course and reported she was a "failure." She had gotten into trouble at work and was "written up," which she indicates has never happened before. Mental status examination revealed no behavior or psychomotor abnormalities. The Veteran was upset and agitated at times, but she was cooperative and attentive during the evaluation. Her mood was depressed and she demonstrated a sad and tearful affective expression. Her thought process was linear and goal-directed. She denied hallucinations and illusions. She reported passive suicidal ideation.

VA treatment notes dated from October 2005 to September 2006 documented the Veteran's complaints of insomnia despite prescription sleep medication. In a March 2006 VA treatment note, she reported that she slept for two hours. She reported that she had nightmares twice a week and she was afraid to go to sleep because she feared having nightmares. In a September 2006 VA telephone contact note, the Veteran called and left a voicemail indicating that she was unable to sleep, slept approximately two hours in the previous two nights, and ran off the road four times while driving home from work. She stated, "If I don't get any sleep, I feel like I'm going to shoot myself with a gun." In a subsequent September 2006 VA treatment note, the Veteran was advised that her antidepressants may have been contributing to her insomnia and her medications were adjusted.

An October 2006 VA telephone contact note documented the Veteran's report that she was cutting herself. She denied suicidal ideations and stated that hospitalization was "not an option."

Private treatment records from Joanna Davis, MSW, LISW-CP, dated from October 2006 to December 2010, demonstrated the Veteran had periodic suicidal thoughts with occasional thoughts of overdosing. The Veteran continued to perform self mutilation and she had difficulty sleeping. She demonstrated symptoms of anxiety, flashbacks, and episodic dissociation. She indicated that she had difficulty with coworkers in an August 2008 note. In January and February 2010 notes, she reported difficulty with her classes.

In a May 2007 VA mental health group counseling note, a social worker noted the Veteran was pleased to share that she finished school with A's in both of her classes. 

The Veteran was hospitalized in March 2008 at the Carolina Center for Behavioral Health after she acknowledged suicidal ideation. In the initial psychiatric evaluation report, the Veteran reported she had an unprecipitated drop in her mood with the loss of ability to enjoy things and increased crying spells in the previous week. She stated that one side of her brain was telling her to kill herself and the other side told her it was not right. One week previously, she cut herself on her arm, requiring four stitches. She continued to think about cutting herself and overdosing on medication. She worked at night and slept only two to three hours per night. She often woke with nightmares and she was afraid to go to sleep. 

Mental status examination revealed a disheveled appearance. Her speech was a normal rate and tone. Her mood was depressed, and her affect was flat. Her thoughts were linear with suicidal ideation of a plan to cut her wrist or overdose. She denied any homicidal ideation. She denied active visual hallucinations, but she acknowledged frequent flashbacks and intrusive thoughts about previous traumas. Her cognition, insight, and judgment were intact. A GAF score of 20 was assigned.

The Veteran was stabilized with medication and denied suicidal or homicidal ideation upon discharge. A GAF score of 70 was assigned.

In October 2008, the Veteran was hospitalized again at the Carolina Center for Behavioral Health due to significant problems coping with flashbacks. She reported that she was dissociated and unsafe due to mental exhaustion. She acknowledged suicidal ideation, insomnia, and an inability to work. She had cuts on her wrists; however, during the initial psychiatric evaluation, she stated that the cuts were to relieve stress. She stated that she did not cut herself in an attempt to kill herself, and she denied suicidal ideation, intent, or plan. She reported that she had decreased energy, an inability to perform activities of daily living, crying spells, and racing thoughts. She indicated that she was isolative and her appetite was poor. During the initial evaluation, she stated that she ended up in places and did not recall how she got there. The examining psychiatrist noted that she appeared to be dissociating during the interview and she stared off in space for approximately four to five minutes.

During the initial evaluation, the Veteran reported that she was a full-time student and she also worked full-time. On mental status examination, she appeared disheveled and fatigued. She spoke with a normal rate, volume, and prosody. Her mood was depressed and anxious. Her affect was anxious, blunted, and congruent with her mood. She dissociated when talking about her relationship with her ex-husband; otherwise, her thought process was goal-directed and logical with no looseness of associations. The Veteran denied any suicidal ideation, intent, or plan, and she denied any thoughts of self mutilation. She denied any auditory or visual hallucinations. Insight and judgment were mildly impaired. A GAF score of 35 was assigned.

At discharge, the Veteran was alert and oriented to person, place, time, and situation. Her hygiene and grooming were improved. Her speech was normal in rate, tone, and volume. Eye contact, mood, and affect were improved. Her thought process was linear and goal-directed without looseness of association or flight of ideas. Her anxiety level was mildly impaired. She was not suicidal, homicidal, or psychotic. Concentration, focus, insight, and judgment were improved. She denied dissociation. A GAF score of 70 was assigned.

In November 2008, the Veteran was hospitalized at the Carolina Center for Behavioral Health. During the intake psychiatric evaluation, the Veteran presented with a severe mood disturbance. She was treated by an outpatient psychiatrist since her hospitalization in October 2008, but she remained depressed and indicated that she had suicidal ideations with a plan to overdose. She continued to have poor sleep and she was impulsive. Mental status examination revealed a poorly kept appearance, psychomotor slowing, slow speech, depressed mood, and flat affect. She acknowledged suicidal ideations, but denied homicidal ideations. She denied auditory or visual hallucinations, obsessions, compulsions, or delusions. Her thought processes were linear. She was alert and oriented to person, place, and time. Insight and judgment were poor. A GAF score of 35 was assigned.

During her admission, a transfer note included mental status examination findings in which the Veteran denied suicidal ideations and psychotic symptoms. A GAF score of 55 was assigned.

At discharge, the Veteran was alert and oriented to person, place, time, and situation. Her hygiene and grooming were improved. Her speech was normal in rate, tone, and volume. Eye contact, mood, and affect were improved. Her thought process was linear and goal-directed without looseness of association or flight of ideas. Her anxiety level was mildly impaired. She was not suicidal, homicidal, or psychotic. Concentration, focus, insight, and judgment were improved. She denied dissociation. A GAF score of 70 was assigned.

Emergency department records from Palmetto Health Baptist Hospital dated from April 2009 to April 2010 documented various referrals for suicidal gestures and increased symptoms of depression, loss of concentration, insomnia, nightmares, agitation, and dissociation. The notes documented episodic self injuries to her arms which were consistent with the Veteran's history as a self mutilator. 

The Veteran was hospitalized in April 2009 for worsening symptoms, an inability to function, difficulty coping with stressors, and thoughts of self-harm. A Springbrook Behavioral Health System initial psychiatric evaluation revealed that the Veteran felt overwhelmed and depressed. She indicated that she had distressing, disturbing flashbacks. On mental status examination, the examining psychiatrist noted the Veteran appeared drowsy and marginally to fairly groomed. She was oriented to person, place, and time, except for the date. Her speech was slow and underproductive with some interruption. She had a constricted affect and her thought processes appeared to be goal-oriented and directed. Her thought content was free from any delusions or obsessive compulsive ideation. She denied suicidal, homicidal, or violent ideation. Her recent and remote memory, attention, and concentration were intact. Her admission GAF was 30.

A May 2009 Springbrook discharge summary noted that the Veteran stated she was not suicidal, but she did use a razor blade to cause a superficial laceration on her forearm. Mental status examination at discharge revealed orientation to person, place, and time; fair eye contact; appropriate engagement; productive speech; organized thought processes; and baseline insight and judgment. She denied psychosis and suicidal or homicidal ideation. Her discharge GAF was between 55 and 60.

The Veteran was hospitalized in June 2009 after a drug overdose and suicidal ideation. A June 2009 VA treatment note indicated that the Veteran was referred to VA by her fee-basis therapist after she demonstrated worsening dissociative episodes and fear of being overwhelmed by flashbacks. The VA psychiatrist noted the Veteran exhibited a near-psychotic thought process that could become an acute psychotic break. The examining psychiatrist noted that the Veteran was in distress and her report of flashbacks sounded serious. He noted that she appeared to describe intrusive thoughts which were probably psychotic. He opined that the Veteran's clinical presentation was acutely worse than previous evaluations. He reported she was not psychotic, but she was at "serious risk" for psychosis. He requested an ambulance to transport the Veteran to an emergency room for medical clearance to admit her for inpatient psychiatric care.

In another June 2009 VA treatment note, the Veteran reported she had a new trauma-related memory in response to a visual trigger. She reported that her treating therapist referred her for inpatient treatment due to continued difficulty dealing with the stressor. After referral to an emergency room for medical clearance, she reported that she became distressed while being transferred from the emergency room to the VA hospital by a male officer. She stated that she took five or six tablets of an anxiety medication that she had in her purse; however, a VA nursing inpatient note indicated that the Veteran reported that she took about 20 pills before leaving the emergency room. She reported that she was not trying to kill herself. She indicated that her sleep, appetite, and energy level were adequate prior to her hospitalization. She reported impaired concentration, reexperiencing symptoms, avoidance symptoms, and arousal symptoms in response to her new memory. She indicated that she lost her job as a machinist several months previously. 

Mental status examination revealed normal motor activity and speech. The Veteran was cooperative and maintained good eye contact. She rated her mood as 5 out of 10 and she had a pleasant affect. Her thought processes were coherent. She denied suicidal or homicidal ideations. She was alert and oriented, and she demonstrated fair to mildly impaired insight and judgment. A GAF score of 45 was assigned. 

A September 2009 VA mental health suicide prevention hotline note revealed that the Veteran reported she was suicidal. She indicated that she possessed the means, plan, and intent. She reported that she wanted to die and was thinking about overdosing on her medication. She was subsequently hospitalized at Greenville Memorial Hospital. 

In an October 2009 functional capacity assessment, an SSA medical consultant opined that the Veteran was able to remember location and work-like procedures. She was able to remember short and simple instructions, but she was unable to remember detailed instructions. He opined that she was "too distractable" to work in the presence of others; she was unable to make simple work-related decisions; and her symptoms would significantly interfere with satisfactory completion of a normal workday or week without extended periods of rest or cooling off periods. He also opined that she did not have the ability to communicate and interact adequately with the general public; she would have difficulty following basic instructions from supervisors and/or reacting appropriately to supervisory feedback; she was unable to sustain appropriate interaction with peers and coworkers without an interference in work; and she did not have the ability to respond to changes in a routine setting. 

In a November 2009 VA treatment note, the Veteran reported that she was doing well after her September 2009 hospitalization. She stated that she was participating in outpatient treatment, using her coping skills, dealing with flashbacks, not having dissociative states, and coping with negative emotions. She indicated that she began having a new set of flashbacks two weeks previously. She reported increased depression, frequent dissociations, and crying spells. The examiner noted that the Veteran presented as "somewhat less well dressed and less well groomed" than during previous sessions. She was not tearful, but her psychomotor activity was significantly reduced. She was moving slowly, her voice was monotonic, and eye contact was "only fair." The examiner noted the Veteran seemed to "space out" in the middle of answering questions. The examiner reported that the Veteran was not acutely psychotic and not actively suicidal; however, she was not stable and "very close" to psychotic. The examiner also noted that prompt intervention was the best plan to reduce the Veteran's suicide risk and/or risk of psychosis. The plan was to admit the Veteran to the hospital. The examiner noted that he was concerned that the Veteran was admitted three times in four months, but still thought there was a chance to "avoid chronocity."

VA treatment notes dated from November 2009 to February 2011 revealed continued symptoms of flashbacks, nightmares, and anxiety. The Veteran denied suicidal thoughts in a September 2010 VA suicide risk assessment. 

Treatment notes from Upstate Psychiatry, P.A., dated from January 2010 to July 2010, documented the Veteran's symptoms of chronic mood instability and anxiety. In January 2010 correspondence, Hope P. Cromer, M.D., reported that the Veteran's symptoms were moderate to severe in nature and worsened in response to triggers which occurred in her daily life. She indicated that during exacerbations, the Veteran became almost nonfunctional with periods of dissociation and suicidal ideation; however, when she was functioning well, she could perform adequately with the ability to attend school and succeed academically. 

In September 2010 correspondence, Mary Ann Lawson, MA, LPC, reported that she worked with the Veteran for over two years and saw her make significant progress; however, she opined that the Veteran had severe PTSD symptoms. She stated that the Veteran has been unable to demonstrate a long-term consistent stability which would allow her to function without assistance.

In September 2010, the Veteran was hospitalized at a VA Medical Center after medication changes left her feeling "confused." She discontinued her medication because she was not "feeling like herself." She reported that since she stopped her medication, she felt fidgety, paced, and had poor concentration. She indicated that she took four Valium and one Lortab to help with the fidgety feeling. After speaking to her sponsor who told her that she relapsed after 12 years of sobriety by taking medications outside of the way they were prescribed, she decided to drink alcohol. She reported that she drank alcohol for four days and then decided to seek help. She had sleep disturbances with increased awakenings and nightmares related to her military trauma. She had low energy and poor concentration. She denied thoughts to harm herself or others. She denied hallucinations, paranoia, or delusions; however, she stated that she heard her thoughts making negative comments about herself. 

Mental status examination revealed good eye contact, normal motor activity and speech, a "mellow" mood and pleasant affect, coherent thought processes, and thought content without suicidal or homicidal ideations. She was alert and oriented, and she had fair to mildly impaired insight and judgment. A GAF score of 50 was assigned.

The Veteran was discharged against medical advice. In a September 2010 VA telephone contact report, the Veteran stated that she discharged herself because she was "bored" and because she did not trust the physician because she wanted to decrease her medications. 

In a July 2010 statement, the Veteran reported that she failed most of her classes when she attempted school. She indicated that she missed too many classes due to her PTSD symptoms. 

In a November 2010 VA treatment note, the Veteran reported that she was not sleeping well and she had bad flashbacks. She indicated that she worked with her sponsor and she had worked to regain her sobriety. The examining psychiatrist noted no current psychotic thinking, no suicidal or homicidal ideation, no anger at herself or others, and no self harm (specifically, the Veteran was not cutting).

In November 2010, the Veteran contacted the VA suicide prevention hotline. She indicated that she began using her prescription medication inappropriately and excessively drinking alcohol after 12 years of sobriety. She reported she discontinued drinking completely approximately one month ago, but she was taking two to four Valium approximately four to five times per day. She denied suicidal and homicidal ideation, plan, or intent; however, she stated, "Everybody has thoughts about that but I'll never act on them." She indicated that she had difficulty sleeping despite her use of Valium. She reported nightmares several times per week and indicated she averaged five hours of sleep per night.

In a January 2011 VA treatment note, the Veteran reported increased flashbacks and depression. She stated that she had brief periods in which she felt better, but she did not feel well enough to resume a regular routine and begin school again. She complained that she was unable to "turn her mind off." She had flashbacks during the day and it was more difficult to fall asleep than usual. The examining psychiatrist noted that the Veteran showed distress and she momentarily dissociated or exhibited a preoccupation with internal rumination. She reported depression, but denied suicidal ideation. She was not agitated. The psychiatrist discussed the need for antipsychotic medicine.

During a February 2011 VA PTSD examination, the Veteran reported she was unable to work. She stated that she was last employed 1 1/2 years previously. She thought she was laid off because she was hospitalized for psychiatric purposes five times during the 3 1/2 years that she was employed with the company. She also indicated that during her last year of employment, she missed 14 days of work due to her PTSD. She stated that she worked alone so she did not have to deal with people which decreased her irritability. She denied any concentration problems. She stated that she was written up twice during her employment for "making mistakes."

The Veteran indicated that her prescription medication helped decrease her anxiety and flashbacks. She reported that she started taking more Valium than prescribed three months previously, which she considered a relapse from her sobriety. She reported that she was hospitalized approximately 15 to 20 times due to PTSD with her last hospitalization six weeks previously for one day. 

The Veteran reported she had a good relationship with her daughter, son-in-law, and son. She also had two close friends. She indicated that she spent a lot of time with her dog and she went to 12-step meetings three times per week.

On mental status examination, the Veteran was alert and oriented. Her mood was dysphoric and she demonstrated an anxious affective expression. Her speech reflected her anxiety. Her thought process was logical and coherent, and her thought content was devoid of auditory or visual hallucinations. No evidence of delusional content was noted. She denied thoughts of hurting herself or others. Her memory was intact for immediate, recent, and remote events. She had difficulty concentrating and remembering specific information related to her history. She had fair insight. A GAF score of 50 was assigned.

The examining psychiatrist opined that the Veteran exhibited severe symptoms associated with PTSD and her related major depressive disorder. She reported intrusive thoughts of her trauma daily, nightmares one to two times per week, and flashbacks a couple of times per month. She described psychological and physiological reactivity to loud noises or certain men; she avoided talking about her trauma; she avoided crowds; and she avoided programs depicting sexual violence. She described emotional detachment from others and she had less interest in activities. She reported that she averaged four to five hours of disturbed sleep per night, and she had trouble with irritability and concentration. 

The examining psychiatrist noted that the Veteran was considerably to severely impaired with respect to social adaptability and interactions with others. He also opined that the Veteran's ability to maintain employment was severely impaired. He noted that the severity of the Veteran's symptoms precluded her from obtaining and retaining any type or form of substantially gainful employment due to an impaired ability to cope. 

A February 2011 VA treatment note revealed the Veteran's complaints that she was taking her medication as prescribed, but it was not working well. She reported that she was unable to "turn off" negative ruminations and flashbacks, and she was unable to stop "zoning out" in the middle of conversations. She indicated that her sleep varied between six to eight hours per night. She had intermittent awakenings and usually was able to fall back to sleep. She reported frequent nightmares and almost continuous flashbacks while awake for the previous ten days. She was not employed steadily and performed handyman work and odd jobs for income. She still planned to go back to school and to work part-time. She denied crying episodes and reported she felt depressed. 

Mental status examination revealed the Veteran was well-groomed, but looked tired and numb. Her eye contact was fair and no abnormal movements were reported or observed. She demonstrated mild to moderate psychomotor retardation. Her behavior was appropriate and cooperative. Her speech was spontaneous, monotonic, and slower than usual. She was alert and oriented to all spheres. Her insight was fair and judgment was good. She was not acting impulsively. Her mood was flat and numb, and her affect was constricted. Her thought process was not acutely psychotic and she was in touch with reality. The examining psychiatrist noted that the rumination the Veteran described was near a psychotic level and noted she had a "punitive superego." He stated that the themes of her thought process were irrational to an outsider, but consistent within her own history. He also noted that her flow of thought was disrupted by dissociative episodes. The Veteran reported she had almost no suicidal ideation and her suicidal ideation had moved out of the main focus of her thinking, even when she was in pain. She stated that thoughts of suicide rarely occurred now. A GAF score of 50 was assigned. 

A June 2011 VA telephone contact report indicated that the Veteran was in "crisis." The Veteran called the VA mental health nurse and indicated that her medication was not working and she was very depressed. Her treating psychiatrist returned her phone call and recommended that the Veteran go to the hospital; however, the Veteran indicated that she did not want to go to the hospital. The authoring psychiatrist prescribed Thorazine every few hours for two to three days. He stated that if the medication did not settle her down, the Veteran "might very well need to be in the hospital."

A July 2011 VA treatment note indicated that the Thorazine worked as intended for the June 2011 crisis treatment. The medication shut down the Veteran's rumination and intrusive thoughts. It left her calm but not sedated. She was able to maintain stability and go forward with her planned activities. 

In another July 2011 VA treatment note, the Veteran reported that she used Thorazine effectively until the previous week. She stated that a situation occurred and she felt her rumination and anxiety were overriding the Thorazine. Mental status examination revealed good grooming and hygiene; appropriate and cooperative behavior; good eye contact; very mild slowing of psychomotor activity; spontaneous, coherent, articulate, speech with some inflection; grossly intact orientation in all spheres; improving insight; improving judgment; dysphoric mood; and constricted affect. A GAF score of 45 was assigned. 

This record indicates that while the Veteran has experienced periodic improvement of her acquired mental disorder, her symptoms have continued wax and wane to such a point where sustained employment or relationships can be achieved. Although certainly not dispositive of the Board's focus, her GAF scores have varied widely and cannot be viewed in isolation from the other evidence which indicates near-constant depression, frequent suicidal ideation, episodes of self-mutilation and an avoidance of significant relationships and interactions with family members and men in general. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a 100 percent rating will be granted from May 30, 2003. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).

As noted, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence suggests that the Veteran had total occupational and social impairment that predated her May 2003 petition to reopen a claim of service connection for PTSD. A February 2003 VA treatment note indicated that the Veteran was hospitalized for suicidal ideation with a plan. Subsequent VA and private treatment notes demonstrated a numerous suicide attempts or suicidal gestures which led to inpatient hospitalization, and occupational impairment which led to termination of employment. See July 2004 VA treatment note, May 2005 VA examination., February 2011 VA examination, February 2011 VA treatment note. 

While there is also evidence that the Veteran was able to maintain employment and attend school full-time during some of the period on appeal, the evidence suggests that she continued to have significant occupational impairment. For example, in May 2005 VA treatment notes, the Veteran reported that she was able to work; however, during a May 2005 VA examination, she noted that she was laid off from her job due to excessive absences. In a September 2005 VA treatment note, she reported that she worked 60 hours per week and attended school full-time, but in another September 2005 VA treatment note, she reported she had difficulty with school. One month later, in an October 2005 VA treatment note, she reported that she slept two hours per night and was unable to drive without running off of the road. 

The Veteran's GAF scores have predominately ranged from 41 to 50, which reflect serious impairment in social or occupational functioning (e.g., no friends or unable to keep a job). However, there were also periods where the Veteran's GAF score was between 25 and 30, indicating behavior that is considerably influenced by delusions or hallucinations; or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation);or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Based upon the rating criteria, and taking into account her GAF scores, the Board finds that the overall disability picture for the Veteran's PTSD more closely approximates a 100 percent evaluation from May 30, 2003, the date of her petition to reopen the claim of service connection for PTSD. 38 C.F.R. § 4.130. To this extent, the appeal is granted. 

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
      

ORDER

A 100 percent evaluation for PTSD is granted for the period beginning May 30, 2003.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


